               Case 19-22944                     Doc 20              Filed 06/17/19 Entered 06/17/19 15:33:19                         Desc Main              6/17/19 3:24PM
                                                                       Document     Page 1 of 2
                                                                                                                                                        AMENDED
                                                            UNITED STATES BANKRUPTCY COURT
                                                                 WESTERN DISTRICT OF TENNESSEE

 In re:           Lynne Michelle Amen                                                                               Case No. 19-22944-D

 Debtors:                                                                                                           Chapter 13


                                                                          CHAPTER 13 PLAN


 ADDRESS:                (1)     8664 Spice Wood Lane                                                (2)
                                 Cordova, TN 38018

PLAN PAYMENT:
      Debtor(1) shall pay $ 2,178.00                                                           (   weekly,     every two weeks,   semi-monthly, or          monthly, by:
            PAYROLL DEDUCTION From: Self-employed                                                                         OR ( X ) DIRECT PAY
      Debtor(2) shall pay $                                                                    (   weekly,     every two weeks,   semi-monthly, or          monthly, by:
            PAYROLL DEDUCTION From:                                                                                       OR (         ) DIRECT PAY

1. THIS PLAN [Rule 3015.1 Notice]:

               (A) CONTAINS A NON-STANDARD PROVISION. [See plan provision #19]                                                         YES                       NO
               (B) LIMITS THE AMOUNT OF A SECURED CLAIM BASED ON A VALUATION                                                           YES                       NO
                   OF THE COLLATERAL FOR THE CLAIM. [See plan provisions #7 and #8]
               (C) AVOIDS A SECURITY INTEREST OR LIEN. [See plan provision #12].                                                       YES                       NO

2. ADMINISTRATIVE EXPENSES: Pay filing fee and Debtor(s)’ attorney fee pursuant to Confirmation Order.

3. AUTO INSURANCE:                       Included in Plan; OR            Not included in Plan; Debtor(s) to provide proof of insurance at §341meeting.

 4. DOMESTIC SUPPORT:                                                                                                                  Monthly Plan Payment:

                                               Paid by:   Debtor(s) directly           Wage Assignment, OR             Trustee to:
 None                                          ongoing payment begins                                                                  $
                                               Approximate arrearage:

5. PRIORITY CLAIMS:

 -NONE-                                                                   Amount                                                         $

6. HOME MORTGAGE CLAIMS:                                 Paid directly by Debtor(s); OR            Paid by Trustee to:

 SPS                                       ongoing payment begins Sept. 2019                                                           $1,350.00
                                           Approximate arrearage: 18,000.00                            Interest                        $ 300.00

7. SECURED CLAIMS:

 [Retain lien 11 U.S.C. §1325 (a)(5)]                                   Value of Collateral:                 Rate of Interest          Monthly Plan Payment:
 Toyota Financial Services                                              15,000.00                            5.75                      $275.00

8. SECURED AUTOMOBILE CLAIMS FOR DEBT INCURRED WITHIN 910 DAYS OF FILING, AND OTHER
   SECURED CLAIMS FOR DEBT INCURRED WITHIN ONE YEAR OF FILING:

 [Retain lien 11 U.S.C. §1325 (a)]                                      Value of Collateral:                 Rate of Interest          Monthly Plan Payment:
 None

9. SECURED CLAIMS FOR WHICH COLLATERAL WILL BE SURRENDERED; STAY IS TERMINATED UPON
   CONFIRMATION FOR FOR THE LIMITED PURPOSE OF GAINING POSSESSION AND COMMERCIALLY
   REASONABLE DISPOSAL OF COLLATERAL:
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
               Case 19-22944                     Doc 20              Filed 06/17/19 Entered 06/17/19 15:33:19               Desc Main           6/17/19 3:24PM
                                                                       Document     Page 2 of 2
 -NONE-                                                                     Collateral:

10. SPECIAL CLASS UNSECURED CLAIMS:

                                                                        Amount:                        Rate of Interest      Monthly Plan Payment:
 -NONE-                                                                                                                      $

11. STUDENT LOAN CLAIMS AND OTHER LONG TERM CLAIMS:

 None                                                                                     Not provided for   OR           General unsecured creditor

12. THE JUDICIAL LIENS OR NON-POSSESSORY, NON-PURCHASE MONEY SECURITY INTEREST(S) HELD BY
    THE FOLLOWING CREDITORS ARE AVOIDED TO THE EXTENT ALLOWABLE PURSUANT TO 11 U.S.C.§522(f):

 -NONE-

13. ABSENT A SPECIFIC COURT ORDER OTHERWISE, ALL TIMELY FILED CLAIMS, OTHER THAN THOSE
   SPECIFICALLY PROVIDED FOR ABOVE, SHALL BE PAID AS GENERAL UNSECURED CLAIMS.


14. ESTIMATED TOTAL GENERAL UNSECURED CLAIMS: $Unknown


15. THE PERCENTAGE TO BE PAID WITH RESPECT TO NON-PRIORITY, GENERAL UNSECURED CLAIMS IS:

                             %, OR,
                     THE TRUSTEE SHALL DETERMINE THE PERCENTAGE TO BE PAID AFTER THE PASSING OF THE
                     FINAL BAR DATE.

16. THIS PLAN ASSUMES OR REJECTS EXECUTORY CONTRACTS:


 None                                                                                                              Assumes OR                    Rejects.

17. COMPLETION: Plan shall be completed upon payment of the above, approximately 60 months.

18. FAILURE TO TIMELY FILE A WRITTEN OBJECTION TO CONFIRMATION SHALL BE DEEMED ACCEPTANCE
   OF PLAN.

19. NON-STANDARD PROVISION(S):


      ANY NON-STANDARD PROVISION STATED ELSEWHERE IS VOID.

20. CERTIFICATION: THIS PLAN CONTAINS NO NON-STANDARD PROVISIONS EXCEPT THOSE STATED IN
   PROVISION 19.


 /s/ J. W. Vaughan, Jr.                                                                              Date June 17, 2019                                   .
 J. W. Vaughan, Jr.
 Debtor(s)’ Attorney Signature or Pro Se Debtor(s)’ Signature(s)




Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
